Citation Nr: 1209841	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  05-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO) and Board remands.

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In its October 2010 remand, the Board noted that, in its April 2008 remand, the RO was instructed to provide the Veteran with a VA examination and medical opinion to determine the existence and etiology of any peripheral neuropathy found.  The Board observed that, as part of the examination, the examiner was ordered to conduct both nerve conduction studies (NCS) and an electromyography (EMG).  However, the July 2008 VA examiner only conducted NCS and specifically omitted an EMG.  Accordingly, the Board directed the RO to provide the Veteran with a new VA examination with the results of both NCS and EMG tests, or at least an explanation by the VA examiner as to why both tests were not provided.  

Although the Veteran underwent a new VA peripheral nerves examination in March 2011, the results of that examination do not comply with the directives in the Board's October 2010 remand.  Specifically, the VA examiner obtained only the results of NCS, and an EMG was again specifically omitted.  Review of the VA examination report does not reveal that the VA examiner indicated why an EMG was not provided.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claims must again be remanded to the RO for compliance with its previous remand directives.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with another VA peripheral nerves examination.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include nerve conduction studies and electromyography testing, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  If either nerve conduction studies or electromyography testing are deemed not to be medically necessary to provide the opinions requested below, the VA examiner must specifically state this.  The examiner must provide an opinion regarding the existence of any peripheral neuropathy of the bilateral lower extremities.  If the examiner determines that there is no current peripheral neuropathy or other neurological disorder, then the examiner must address and discuss the presence of the diagnoses of diabetic neuropathy of the bilateral lower extremities in the claims file.  Specifically, the examiner must provide an opinion as to whether the Veteran had peripheral neuropathy of the bilateral lower extremities, which has since resolved, or whether the earlier reports of that disorder were erroneous.  If the examiner determines that there is current peripheral neuropathy of the bilateral lower extremities, then the examiner must provide an opinion regarding the etiology of the disorder, to include whether it is due to the Veteran's service-connected diabetes mellitus, type II, or otherwise related to active service.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.  

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above, reviewing the additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


